Name: Regulation (EEC) No 1058/68 of the Commission of 24 July 1968 laying down detailed rules for the application of Regulation No 371/67/EEC in respect of the production refund on potato starch
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 348 Official Journal of the European Communities No L 179/32 Official Journal of the European Communities 25.7.68 REGULATION (EEC) No 1058/68 OF THE COMMISSION of 24 July 1968 laying down detailed rules for the application of Regulation No 371/67/EEC in respect of the production refund on potato starch Whereas the inspection of potatoes required in par ­ ticular for assessment of their starch content calls for facilities which only starch works are likely to have ; whereas this operation should therefore be effected at the starch works or at their delivery centres ; Whereas three methods are used in Member States for ascertaining the net weight of potatoes, and experience has shown that they give equally satis ­ factory results ; whereas these three methods may be used concurrently; Whereas the production refund should not be granted for potatoes that are completely unsuitable for starch manufacture ; whereas, for potatoes of too small a size to give a normal yield in processing, there should be some reduction in the net weight used for calcu ­ lating the minimum price payable by the starch manufacturer as shown in the Annex to Regulation No 451 /67/EEC3 of 14 August 1967 determining the quantity of potatoes required for the manufacture of 100 kg of starch ; Whereas the main particulars of deliveries should be recorded by starch manufacturers on a receipt form and summarised in a statement of settlement drawn up by the supplier in order to provide the in ­ formation needed for payment of the refund and for verifying the entitlement ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals ; THE COMMISSION OF x THE EUROPEAN COM ­ MUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/67/ EEC1 of 13 June 1967 on the common organisation of the market in cereals ; Having regard to Council Regulation No 371/67/ EEC2 of 25 July 1967 fixing production refunds on starches and quellmehl, and in particular Article 5 thereof ; Whereas Article 5 ( b ) of Regulation No 371/67/EEC laid down that, to enable the production refund on potato starch to be administered, the conditions under which potatoes are accepted and paid for by the starch manufacturer and the conditions under which the latter furnishes proof of the quantities of potatoes that have been delivered to him, with details of their starch content, and of the payment to the producer of the minimum price to be received by him, should be the subject of Community measures ; whereas, in view of the administrative pro ­ cedures and controls involved, provision should be made for the starch manufacturer to receive reim ­ bursement of the refund which', he has advanced one month after he has furnished the above-mentioned proof; Whereas, without waiting for such reimbursement, in order not to oblige him to pay the amount of the refund due to the producer in advance, such advance should be granted to the starch manufacturer by the Member State as soon as he shows that he has paid to the producer the minimum price due ; whereas, to avoid distortions of competition between Com ­ munity potato starch works, a uniform system of payment of such advances should be instituted by the six Member States ; HAS ADOPTED THIS REGULATION : Article 1 The delivery of potatoes to starch manufacturers shall take place at manufacturers ' works or at their 3 OJ No 198 , 17.8.1967, p. 2.1 OJ No 117, 19.6.1967 , p. 2269/67 . 2 OJ No 174, 31.7.1967, p. 40 . Official Journal of the European Communities 349 delivery centres . The procedure laid down in Articles 2 to 4 shall be undertaken at the time of delivery and under the authority of an inspector duly appointed by the Member State. of the following particulars as arise from operations effected in accordance with the preceding Articles , and shall retain it so that it may if necessary be submitted to the agency responsible for the super ­ vision of production refunds , at the same time supplying a duplicate to the producer or his agent :Article 2  date of delivery ;  delivery No ;  name and address of producer ; 1 . The gross weight of the potatoes shall be deter ­ mined for each load at the time of delivery, where application of one of the methods described in the Annex so requires, by comparative weighings or measurements of the means of transport used , loaded and empty. 2 . The net weight of the potatoes shall be deter ­ mined by one of the methods described in the Annex.  weight or dimensions of the means of transport used on its arrival at the starch works or delivery centre ;  weight or dimensions of the means of transport used after unloading and removal of residual earth ; Article 3  gross weight of the delivery ; 1 . The production refund shall be granted in respect of potatoes of sound and fair marketable quality. 2 . Where the batches delivered contain 25% or more of potatoes that can pass through a screen with a square mesh of 28 mm (hereinafter called ' tailings'), the net weight used for determination of the minimum price to be paid by the starch manu ­ facturer, as shown in the Annex to Regulation No 451/67/EEC, shall be reduced as follows :  reduction for extraneous matter or weight of water absorbed during washing, expressed as a percentage and applied to the gross weight of the delivery ;  reduction for extraneous matter, expressed in weight and applied to the gross weight of the delivery ;  percentage of tailings ;  total net weight of the delivery (gross weight less the reduction);  starch content, expressed as a percentage or under-water weight . 2 . The receipt form shall be made out under -the joint responsibility of the starch manufacturer and the duly appointed inspector. Percentage of Percentage of tailings reduction 26-30% 10% 31-40% 15% 41-50% 20% Article 6 The starch manufacturer shall , for each supplier ( producer), draw up a statement of settlement con ­ taining the following particulars : If the batches contain more than 50 °/o of tailings, they shall be traded by mutual agreement and there shall be no production refund. The percentage of tailings shall be determined at the same time as the net weight.  business name of the starch works ;  name and address of producer;  production contract number, if applicable ; Article 4  date and number of receipt forms ;  net weight of each delivery after any reductions as mentioned in Article 5 ; The starch content of potatoes shall be determined, in accordance with Regulation No 451/67/EEC, on the basis of an under-water weight of 5050 g. The water used must be clean and without additive, and its temperature must be between 9 and 18 ° C.  unit price per delivery ;  refund corresponding to unit price per delivery ;  total price per delivery ;Article 5  total refund per delivery ;1 . When a delivery takes place the starch manu ­ facturer shall make out a receipt form including such  total sum due to the producer ; 350 Official Journal of the European Communities  amounts paid to the producer and date of payments ;  signature and stamp of the starch manufacturer . the Member State, in accordance with Article 3 (2 ) of Regulation No 371 /67/EEC. 4 . The Member State, at the request of the starch manufacturer, shall pay him the advances mentioned in this Article within thirty days from the date on which he furnishes proof of the payment mentioned in paragraph 1 . Article 7 Article 8 1 . Where the total or partial payment of the 'mini ­ mum price to be paid by the starch manufacturer' to the producer is effected in accordance with the second subparagraph of Article 11 (2) of Regulation No 120/67/EEC, the Member State which grants the production refund shall advance this to the starch manufacturer pro rata to the part of the ' above-men ­ tioned minimum price actually paid to the producer . The amount of this advance shall be paid over to the producer by the manufacturer within thirty days from the payment by the Member State . 2 . The granting of the advance mentioned in para ­ graph 1 shall be subject to the lodging of a deposit by the starch manufacturer guaranteeing payment to the producer of the minimum price to be received by him, in accordance with the second subparagraph of Article 11 (2 ) of Regulation No 120/67/EEC.' The deposit may take the form of a guarantee by a credit institution or any other agency meeting the criteria fixed by each Member State. 3 . The amount of the deposit shall be equal to the amount of the advance requested on the production refund, plus 5 °/o . It shall be released when the starch manufacturer has received full payment of the production refund from The production refund shall be paid to the starch manufacturer within thirty days following that on which he furnishes proof of payment to the producer of the minimum price to be received by him, in accordance with Article 11 (2) of Regulation No 120/ 67/EEC. The production refund may be claimed by the starch manufacturer only during the marketing year in question commencing on 1 August and ending on 31 July of the following year. Such proof shall be furnished by submission of the statement provided for in article 6, completed either by certification of payment by the producer or by a voucher, issued by the financial agency that made the payment on the order of the starch manufacturer, certifying that such payment has been made. Article 9 This Regulation shall enter into force on 1 August 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1968 . For the Commission The President Jean REY Official Journal of the European Communities 351 ANNEX Method A The net weight of the potatoes is determined by taking samples . The sampling is effected in several parts of the means of transport used and at three different levels , namely the upper, middle and lower levels . The residual earth is discharged before the means of transport used is weighed empty. Samples taken for weight checking should weigh not less than 20 kg. The tubers are washed , the extraneous matter removed, and reweighed . The recorded weight is reduced by 2% to allow for the quantity of water absorbed during washing. The result constitutes the total reduction to be applied to 100 kg of potatoes . Method B Potatoes from a single producer are collected in silos . The potatoes are washed , the extraneous matter is removed and the total actual weight of the po ­ tatoes in the silos is determined allowing 2% for absorbed water . Method C 1 . This method of determining the actual weight of the potatoes shall apply where batches of potatoes from different producers are collected within the same silo , provided the producers have first agreed to use the method. Before the total actual weight of the batches is determined the net weight of each batch must be determined by means of Method A. 2. The potatoes collected in the silo are then washed, the extraneous matter is removed and their total actual weight is determined allowing 2% for absorbed water. 3 . If the total weight of the batches of washed potatoes is different from the sum of the weights obtained by means of Method A, the following correction is applied : the total weight mentioned at 2 above is multiplied by the net weight obtained by means of Method A for each batch in^urn . Each result is divided by the total net weight of the batches calcinated by means of Method A.